The opinion of the Court was by
Shepley J.
The exceptions taken in this case, which have not been decided in the case against Damson, relate to the admission of the testimony of Greely, to portions of that of Young, and to the exclusion of the copy of the writ, Dwinal and Veazie v. Charles Fiske. The testimony of Greely appears to have been introduced to prove, that Hunnewell, who measured the logs, was absent from the State, for the purpose of enabling the plaintiff to introduce his survey book, or some other secondary evidence; but when the book was offered, it was not admitted, nor any other testimony, which could not have been legally admitted without it. ft *238could have bad no other influence than to account for the absence of such testimony as might otherwise have been expected.
The testimony of Young upon the same subject was confined to facts within his own knowledge and so far as it might tend to prove the quantity of logs and amount of toll was not liable to any objection. The testimony does not appear to have been of a character to be very satisfactory, but any defect might have been supplied by other testimony not reported; and the question here is not upon the effect of the testimony, but whether it was legally admitted.
The writ against FisJce does not appear to relate to the matter in contest between these parties, and it could have had no influence upon the question respecting the existence of the corporation, or upon any other question reserved, and it was therefore properly excluded.

Exceptions overruled.